COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00308-CR


EX PARTE JORGE GONZALEZ




                                    ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Jorge Gonzalez attempts to appeal the trial court’s order denying

his motion to reduce his bond. The trial court signed the order denying the

motion on June 10, 2010. Under Texas Rule of Appellate Procedure 26.2(a), a

notice of appeal was due on July 12, 2010. Tex. R. App. 26.2(a). Appellant,

however, filed his notice of appeal on July 21, 2010.

      On September 30, 2010, we sent Appellant a letter advising him that

unless he provided proof by October 11, 2010, that he had properly addressed,

      1
       See Tex. R. App. P. 47.4.
stamped, and mailed his notice of appeal by United States Postal Service to the

proper trial court on or before the due date, we would dismiss his appeal for want

of jurisdiction. To date, we have received no response.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998). The court of criminal appeals has expressly held that,

without a timely filed notice of appeal or motion for extension of time, we cannot

exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996); see also Slaton, 981 S.W.2d at 210.

      Because the notice of appeal in this case was untimely, we have no

jurisdiction over this appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                      PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 10, 2010




                                         2